           Case 1:17-cv-02122-TSC Document 155 Filed 12/18/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                       )
 J.D., on behalf of herself and others similarly       )
 situated, et al.,                                     )
                                                       )
                          Plaintiffs,                  )
                                                       )   No. 17-cv-02122-TSC
  v.                                                   )
                                                       )
 ALEX M. AZAR, et al.,                                 )
                                                       )
                          Defendants.                  )
                                                       )

                         JOINT STIPULATION RE STATUS UPDATE

          We respectfully submit this status update to inform the Court that the parties met and

conferred on December 18, 2019 to discuss the anticipated date of completion of Defendants’

policy-making, as directed by the Court on October 2, 2019. ECF 153. Defendants’ counsel have

informed Plaintiffs’ counsel that Defendants are making progress on formulating a policy, but do

not yet have an estimated date of completion. We have scheduled another meet and confer on

January 3, 2020, and will promptly apprise the Court of developments in this litigation as they

unfold.

December 18, 2019                              Respectfully submitted,

                                               /s/ W. Daniel Shieh
                                               W. Daniel Shieh
                                               Senior Litigation Counsel

                                               Christina P. Greer
                                               Trial Attorney
                                               USDOJ, Office of Immigration Litigation
                                               P.O. Box 878, Ben Franklin Station
                                               Washington, D.C. 20044
                                               Phone: (202) 305-9802
Attorneys for Defendants                       Daniel.Shieh@usdoj.gov




                                                   1
        Case 1:17-cv-02122-TSC Document 155 Filed 12/18/19 Page 2 of 3




                                    /s/ Brigitte Amiri
                                    Brigitte Amiri*
                                    Meagan Burrows
                                    American Civil Liberties Union Foundation
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    Tel. (212) 549-2633
                                    Fax (212) 549-2652
                                    bamiri@aclu.org
Attorneys for Defendants            mburrows@aclu.org




                                      2
        Case 1:17-cv-02122-TSC Document 155 Filed 12/18/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

      I hereby certify that on December 18, 2019, I electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the District

of Columbia by using the CM/ECF system. Counsel in the case are registered CM/ECF

users and service will be accomplished by the CM/ECF system.


                                   By:   /s/ W. Daniel Shieh
                                         W. DANIEL SHIEH
                                         Senior Litigation Counsel
                                         United States Department of Justice
                                         Civil Division
